Opinion by
Judge Pryor:
All the estate of the devisor is devised to Montgomery and Anderson to hold and enjoy during their natural lives, and to dispose of as they may think best for their own interest, and at their death *386whatever remains of said property is given to Mrs. Burgess and her children forever. It is plain that Mrs. Burgess and her children took a vested interest subject to be defeated by a disposal of the estate by the life tenants. The fact that the devise over may never take effect does not make it a contingent remainder. Here is a fixed right of future enjoyment that may not take effect in the event the property is sold or squandered. A devise to “A” for life, remainder to “B” for life, is a vested interest in “B,” although it may never be enjoyed. See Jackson’s Adm’r v. Sublett, 10 B. Mon. 467. That this is a vested remainder there can be no doubt.

Hamblin & Webb, for appellant.


Bush & Hendricks, for appellee.

Judgment affirmed.